DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 15 February 2022 has been entered.  Claims 1, 3-4, 6-10, 12-13, and 15-20 are pending.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Runkle (US 2013/0177126) in combination with Berger (US 2013/0315361) and Richter (US 2018/0025802), and if necessary Russell (US 2013/0223578).
Claim 12
Runkle discloses a body (1100, 50) defining a central bore, and an elevator (250, 251, 1350) movable in the bore.  
Berger shows [0028] that it is well known in the art to use a valve (630) to close (seal) a bore of an instrumentation tube, to enhance positioning of targets.  Richter indicates that Berger’s valve can be a gate valve [0005].

It is noted that the recited “elevator” is so broad as to read on the shell of a target.  If necessary, Russell shows [0071] that it is well known in the art to use a target (250b) that comprises a (liquid or gas) target material (253) inside a shell (251).  Modification of Runkle to have conventionally used a target shell in order to contain a liquid or gas target material, as suggested by Russel, would have been obvious to one of ordinary skill in the art.
The result of the modification of Runkle would have been predictable to the skilled artisan. 
Claim 13
Runkle discloses an adjuster port docking pedestal (412). 
Claim 20
Runkle discloses that the elevator is movable between the irradiated target removal system and the fission reactor [0025, 0029, 0044].

Allowable Subject Matter
Claims 1, 3-4, and 6-10 are allowable over the prior art of record.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive with regard to claim 12.  
Applicant argues (at Reply page 8) that the applied references do not “disclose or suggest a target irradiation system including a target removal system including a gate valve disposed at a bottom end of its body”.  However, claim 12 does not recite a gate valve disposed at a bottom end of its body. 
Applicant argues (at Reply page 8) that “the body (1100, 50) as taught by Runkle '126 is at no point in fluid communication with the interior of the nuclear reactor 10” and “the interior of the body (1100, 50) as taught by Runkle '126 is never in fluid communication with the interior of the nuclear reactor”.  Claim 12 recites that “the central bore is in fluid communication with an interior volume of the fission reactor”.  The examiner asserts that this “interior volume” can be any volume that is inside the reactor pressure vessel.  However, claim 12 does not require this “interior volume” to have the same pressure as (be in fluid communication with) the core (i.e., the reactor operation pressure), as apparently argued by Applicant.  Rather, claim 12 allows for the “interior volume” to be isolated from the reactor operation pressure. 
Runkle’s instrumentation tube (50) and Berger’s instrumentation tube (50) each constitute a body having central bore.  This central bore has an interior volume.  This interior volume is located inside the pressure vessel.  Thus, the interior of the instrumentation tube constitutes an “interior volume of the fission reactor”.  A target is movable while remaining in the instrumentation tube from a first upper position to a 

Additional Comment
Based on Applicant’s arguments, below is a modified version of claim 12 for Applicant’s consideration.
Claim 12. (for consideration) A target irradiation system for irradiating a radioisotope target in a fission reactor having a vessel penetration, comprising: 
an irradiated target removal system including 
a body defining a central bore, 
an elevator that is configured to be selectively received within the central bore, 
wherein the elevator is configured to move the radioisotope target into and out of an interior volume of the fission reactor,
wherein the interior volume is subject to reactor operation pressure,
and a gate valve that is movable between 
a first position in which the central bore is in fluid communication with [[an]] the interior volume of the fission reactor 		

wherein the elevator is movable through the gate valve in the first position
from a first upper position in which the elevator 
is disposed within the central bore of the irradiated target removal system and
is outside of the interior volume of the fission reactor
to a second lower position in which the elevator 
is disposed within the interior volume of the fission reactor and
is subject to the reactor operation pressure.  	


Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646